Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 1 of 15 PageID 478




                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

   THOMAS HINSON,

                      Plaintiff,

   v.                                              Case No.: 8:18-CV-1499-VMC-AAS


   UNITED STATES OF AMERICA,

                      Defendant.



        PLAINTIFF'S SECOND AMENDED RULE 26(a)(2) DISCLOSURE OF EXPERT
                                TESTIMONY


            The Plaintiff, THOMAS HINSON, by and through his undersigned attorney, and

   pursuant to the Court's Order entered in this action on April 18,2019 and pursuant to Rule 26(a)

  (2), ofthe Federal Rules of Civil Procedure, makes his Second Amended Disclosure of Expert

   Testimony as follows:

        1. The identity ofthe witnesses the Plaintiff may use at trial to present evidence under

            Federal Rules of Evidence 702, 703, or 705, are as follows:

        a) MICHAEL HELDRETH, D.C., Chiropractic Physician, Total Vitality Medical Group,

            24945 US Highway 19 North, Clearwater, FL 33763. Dr. Heldreth provided chiropractic

            care arid treatment for the injuries THOMAS HINSON sustained as a result ofthe subject

            incident. Dr. Heldreth is expected to testify at trial on the following subject matters: the

            nature and extent of THOMAS HINSON'S injuries; the physical therapy and chiropractic

            care and treatment provided by him; the patient's progress; diagnosis; prognosis; his




  [16-PI-1333/2283917/1]
                                                   EXHIBIT

                                                     c
                                                     .
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 2 of 15 PageID 479



            referral of his patient to a specialist and the necessity therefore; the necessity and

            reasonableness of the care rendered and the costs ofthe care provided; future chiropractic

            care needs and daily life activity restrictions. It is anticipated that, based only upon his

            examination and treatment of the Plaintiff,      Dr. Heldreth will opine that the care and

            treatment provided at Total Vitality Medical Group for those injuries was reasonable,

            necessary and related to the motor vehicle collision, that the expenses incurred were

            reasonable and necessary, and that his referral to a medical specialist was reasonable and

            necessary. Dr. Heldreth will testify only on his opinions formed during his treatment of

            the Plaintiff. Further, Dr. Heldreth will opine and his medical records will reflect that:

            The Plaintiff was involved in a motor vehicle collision on November 7, 2016;

            On November 9, 2016 the Plaintiff presented to Total Vitality Medical Group and had an

            initial visit with Dr. Heldreth. On that initial visit the Plaintiff presented with physical

            complaints of headaches, neck pain, mid back pain, low back pain, sacrum pain, right and

            left shoulder pain and right knee pain. Dr. Heldreth took note of the motor vehicle

            accident and what happened in it, Plaintiff's treatment history before presenting to Total

            Vitality Medical Group, learned of the Plaintiff's past medical and surgical history and

            performed a physical examination and review of symptoms. Dr. Heldreth's assessments

            were: cervicocranial syndrome; headache; low back pain; muscle spasms of the back;

            pain in the right shoulder; pain in the left shoulder; pain in the right knee; cervical

            radiculopathy and pain in the thoracic spine. Dr. Heldreth prescribed a treatment plan

            recommending conservative chiropractic manipulation, electrical stimulation, ultrasound,

            massage, manual therapy and a TENS unit. On that initial visit there was no chiropractic

            manipulation, but Dr. Heldreth prescribed a lumbar orthotic brace.




  [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 3 of 15 PageID 480



             Dr. Heldreth proceeded to examine and treat the Plaintiff through February 2017. As a

             matter of fact, Dr. Heldreth treated the Plaintiff on the following dates in 2016:

             November 14, 16, 18, 28, 30, December 5, 12, 14, 19, 21, 28, and the following dates in

             2017: January 4, 11, 16, 18, 20, 25, 27, February 1, 8.          The treatment involved

             therapeutic exercises, range of motion exercises, manual therapy, electrical stimulation

             and hot packs.

             On November 16, 2016 Dr. Heldreth prescribed that the Plaintiff undergo a Cervical

             Spine MRI and a Lumbar Spine MRI which were performed on November 30, 2016 at

             MRI Associates.

             On December 14, 2016 Dr. Heldreth reviewed the Cervical Spine and Lumbar Spine

             reports and noted that there were disc herniations at C3-4 and C4-5 in the cervical region

             and disc herniations at L3-4 and L4-5 in the lumbar regions. On that date, Dr. Heldreth

             made a referral for his patient to orthopedic spine surgeon Frank Bono, D.O. for

             evaluation and treatment of the Plaintiffs neck and low back. Dr. Heldreth revised his

             assessments of the Plaintiff on that visit and those were: cervical disc disorder with

             radiculopathy, intervertebral disc disorders with radiculopathy, lumbar region,

             intervertebral disc disorders with radiculopathy, lumbosacral region, muscle spasm ofthe

             back, cervicocranial syndrome, headache, low back pain, pain in right shoulder, pain in

             the left shoulder, pain in the right knee, radiculopathy cervical region and pain in the

             thoracic spine.

             On January 4, 2017, Dr. Heldreth performed a re-examination of his patient including an

             orthopedic examination and range of motion examination. On that visit, he prescribed his

             patient to undergo an MRI of his right knee and an MRI of his right shoulder which were




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 4 of 15 PageID 481



           subsequently performed on January 5, 2017 at MRI Associates. On this visit Dr.

           Heldreth prescribed his patient a knee brace.

           On January 11, 2017, Dr. Heldreth referred his patient out to orthopedic surgeon Dr. Jeff

           Watson for evaluation and treatment ofthe right knee and right shoulder.

           As of the last visit to Total Vitality on February 8, 2017, the Plaintiff rated his overall

           pain level as 4/10 with medication and Dr. Heldreth noted that his patient's overall

           prognosis was guarded.

       b) MOHIT BANSAL, M.D., Comprehensive Spine Institute, 1988 Gulf to Bay Boulevard,

           Clearwater, FL 33765. Dr. Bansal is an orthopedic surgeon who provided medical care,

           evaluation and treatment for the injuries THOMAS HINSON sustained as a result of the

           subject incident, including the performance of a shoulder surgery on February 10, 2017.

           Dr. Bansal is expected to testify at trial on the following subject matters: the nature and

           extent of THOMAS HINSON'S injuries; the nature and extent of any aggravation of a

           pre-existing medical condition; the causation of those injuries and aggravations by the

           subject incident; the permanency of those injuries and aggravations; diagnosis;

           differential diagnosis; prognosis; the specific medical and surgical care and treatment

           provided by him and the necessity of same; medical and surgical care and treatment to be

           rendered in the future; the necessity and reasonableness of the care rendered and the costs

           of the care provided; future care needs; daily life activity restrictions; anticipated effects

           of the injuries into the future; and disabling effects of the injuries on the patient's

           personal life as well as occupational life, including reasonable restrictions on work

           activities, as well as his interpretation ofthe diagnostic studies performed on the Plaintiff.

           It is anticipated that, based only upon his examination and treatment ofthe Plaintiff, Dr.




  [16-PI-1333/2283917A]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 5 of 15 PageID 482



            Bansal will opine that: THOMAS HINSON suffered personal injuries to his right

            shoulder and right knee as a direct result of the subject incident; suffered aggravation of

            pre-existing medical arthritic condition of his right knee as a direct result of the subject

            incident; that those injuries to his shoulder and knee are permanent injuries to a

            reasonable degree of medical probability; that the care and treatment he received by Dr.

            Bansal for those injuries and aggravations were reasonable, necessary and related to the

            injuries sustained in the motor vehicle collision; that the bills incurred for Dr. Bansal's

            care and treatment were reasonable and necessary expenses; that he will need future

            medical care and treatment for his injuries at certain costs to a reasonable degree of

            medical certainty; that his injuries have in the past, and will in the future, cause him pain

            and discomfort which will adversely impact his daily life activities; and his ability to

             work at his chosen occupation, and that his injuries have caused him certain disabilities

            and impairments. Dr. Bansal will testify only on his opinions formed during his

            treatment of the Plaintiff. Further, Dr. Bansal will opine, and his medical records reflect,

            that:

            The Plaintiff was involved in a motor vehicle collision on November 7,2016;

            On 1/24/2017 the Plaintiff presented to Comprehensive Spine Institute for an initial visit

             with Dr. Bansal with a chief complaint of right shoulder pain and right knee pain;

             On that initial visit Dr. Bansal performed a review of systems, history and physical

            examination and evaluation and reviewed a right shoulder MRI performed at Palm

            Harbor MRI on 1/5/2017 and a right knee MRI performed at Palm Harbor MRI on

             1/5/2017;




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 6 of 15 PageID 483



             Dr. Bansal personally reviewed the right shoulder MRI which revealed to him a rotator

             cuff tear as well as biceps tendonitis and the MRI of the right knee revealed to him

             significant arthritic changes with an extruded meniscus and a previous meniscectomy

             with medial and lateral tibia plateau edema;

             Dr. Bansal's assessment on that date was right shoulder rotator cuff tear and biceps

             tendinopathy and right knee meniscal tear and osteoarthritis;

             On the initial visit shoulder surgery was discussed with the patient;

             On the initial visit Dr. Bansal felt that his patient's right shoulder injury was directly

             related to his traumatic motor vehicle accident, and that the patient's right knee pain was

             likely an exacerbation of severe osteoarthritis;

             On 2/6/2017 Dr. Bansal dispensed a shoulder immobilizer to his patient for the upcoming

             right shoulder surgery;

             On 2/10/2017 Dr. Bansal performed the following procedures on the Plaintiff at

             Comprehensive Surgery Center;

             Right shoulder arthroscopy, arthroscopic biceps tenotony, arthroscopic medium rotator

             cuff repair, and subacromial decompression, his post-operative diagnosis was the same as

             his preoperative diagnosis, that being right shoulder rotator cufftear and long head of the

             biceps tendonitis and impingement syndrome;

             On 2/23/2017, Dr. Bansal evaluated the Plaintiff who was two weeks post right shoulder

             surgery, and started the Plaintiff on type III rehabilitation and noted that the patient

             cannot drive at this time. The Plaintiff continued with physical therapy visits with the

             last physical therapy session (#17)on June 6, 2017, at which time he was discharged;




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 7 of 15 PageID 484



            Dr. Bansal examined and evaluated the Plaintiff on June 8, 2017 and noted that his

            patient was progressing very well so he continued the Plaintiff on home exercises for

            strengthening.

        c) JED WEBER, M.D., Comprehensive Spine Institute, 1988 Gulf to Bay Boulevard,

             Clearwater, FL 33765. Dr. Weber is a neurosurgeon who provided medical care,

             evaluation and treatment for the spine injuries THOMAS HINSON sustained as a result

             of the subject incident, including the performance of a spinal injection. Dr. Weber is

             expected to testify at trial on the following subject matters: the nature and extent of

            THOMAS HINSON'S spinal injuries; the nature and extent of any aggravation of a pre-

             existing medical condition; the causation ofthose injuries and aggravations by the subject

            incident; the permanency of those injuries and aggravations; diagnosis; differential

             diagnosis; prognosis; the specific medical and surgical care and treatment provided by

             him and the necessity of same; medical and surgical care and treatment to be rendered in

             the future; the necessity and reasonableness of the care rendered and the costs of the care

             provided; future care needs; daily life activity restrictions; anticipated effects of the

             injuries into the future; and disabling effects of the injuries on the patient's personal life

             as well as occupational life, including reasonable restrictions on work activities, as well

             as his interpretation of the diagnostic studies performed on the Plaintiff. It is anticipated

             that, based only upon his examination and treatment of the Plaintiff, Dr. Weber will

             opine that: THOMAS HINSON suffered personal injuries to his cervical spine and

             lumbar spine as a direct result ofthe subject incident, including but not limited to cervical

             myelopathy and is at risk for a devastating neurologic injury; that those injuries to his

             cervical and lumbar spine are permanent injuries to a reasonable degree of medical




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 8 of 15 PageID 485



            probability; that the care and treatment he received by Dr. Weber for those injuries were

            reasonable, necessary and related to the spinal injuries sustained in the motor vehicle

            collision; that the bills incurred for Dr. Weber's treatment were reasonable and necessary

            expenses; he will need future medical care and treatment for his injuries at certain costs

            to a reasonable degree of medical certainty; that his injuries have in the past, and will in

            the future, cause him pain and discomfort which will adversely impact his daily life

            activities; and his ability to work at his chosen occupation, and that his injuries have

            caused him certain disabilities and impairments. Dr. Weber will testify only on his

            opinions formed during his treatment of the Plaintiff. Further, based only upon his

            medical records and the examination and treatment of the Plaintiff, Dr. Weber will opine

            that:

            The Plaintiff was involved in a motor vehicle collision on November 7,2016;

            The Plaintiff presented to Comprehensive Spine for an initial visit with Dr. Weber on

            1/24/2017 with a chief complaint of neck pain with balance problems as well as low back

            pain with associated right lower extremity pain. On that initial visit Dr. Weber performed

            a review of systems, history and physical examination and evaluation, and reviewed a

            cervical spine MRI performed at Palm Harbor MRI on 11/30/2016 and a lumbar spine

            MRI performed at Palm Harbor MRI on 11/30/2016;

            Dr. Weber personally reviewed the cervical spine MRI which revealed to him the

            following: mild cervical kyphosis, at C2-3 there is degenerative disc disease that is mild.

            At C3-4 there is a disc protrusion that is small, spinal cord deformity that is mild and

            foraminal stenosis bilaterally that is severe. Degenerative disc disease is mild. At C4-5

            there is a disc protrusion that is small to moderate in size resulting in spinal cord




   [16-PI-1333/2283917A]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 9 of 15 PageID 486



             compression and deformity that is moderate and high signal within the cord.

             Degenerative disc disease is moderate. At C5-6 there is a disc protrusion that is small,

             foraminal stenosis on the right that is severe and mild on the left. At C6-7 there is

             foraminal stenosis on the left that is mild. Dr. Weber personally reviewed the lumbar

             spine MM which revealed to him the following: demonstrates at Ll- to a normal disc.

             At L2-3 there is degenerative disc disease that is mild. At L3-4 there is a herniated disc

             that is small and eccentric to the left with lateral recess stenosis on the left that is severe.

             At L4-5 there is a herniated disc which is small broad-based, facet hypertrophy which is

             moderate, lateral recess stenosis bilaterally that is severe and degenerative disc disease is

             moderate. At L5-S 1 there is a disc protrusion that is small and lateral recess stenosis that

             is moderate to severe. Degenerative disc disease is moderate;

             On the initial visit, Dr. Weber's impression and diagnosis for the Plaintiff's cervical

             spinal region is as follows:       Cervical — patient has evidence of an early cervical

             myelopathy. MM demonstrates spinal cord compression, deformity and high signal in

             the spinal cord at C4-5. There is spinal cord compression and deformity at C3-4. This

             patient is at risk for a devastating neurologic injury. Lumbar — Patient has evidence of a

             lumbar radiculopathy. MRI demonstrates a disc herniation at L4-5;

             Dr. Weber recommended to the Plaintiff that he undergo an interior cervical

             decompression, instrumentation and fusion with plating at C3-4 and C4-5. Dr. Weber

             also recommended a lumbar transforaminal epidural steroid injection to the L4-5 spinal

             region;

             On 2/6/2017 Dr. Weber performed on the Plaintiff at Comprehensive Surgery Center a

             right L4-5 transforaminal epidural steroid injection through fluoroscopic guidance;




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 10 of 15 PageID 487



             On 2/15/2017 Dr. Weber's records reported that his patient received relief from the

             lumbar injection, but that the Plaintiff has evidence of cervical myelopathy and that there

             was a discussion for proceeding with a cervical decompression, instrumentation and

             fusion.

        d) CHARLES DOMSON, M.D. of Palm Harbor MRI, 32615 US Highway 19 N, Suite 4,

             Palm Harbor, FL 34684. Dr. Domson was the reading radiologist for the following

             diagnostic studies:   MRI Lumbar Spine, dated November 30, 2016 and MRI Cervical

             Spine dated November 30, 2016. This radiologist is expected to testify at trial on the

            following subject matters: his respective review and interpretations of the diagnostic

             studies mentioned above and what is revealed by those studies, including abnormalities.

             Dr. Domson will opine, and his written report of his findings of the Cervical MRI reflect

             as follows that:

             1. Straightening of the cervical lordosis was noted.

            2. There was an area of slight increased T2 signal in the cord at the C4-5 disc level.

            3. Dessicated, bulging disc and 4MM broad-based disc protrusion and osteophyte at C4-

                 5 with severe canal stenosis and mild cord compression with mild increased T2 signal

                 throughout the cord and severe foraminal narrowing is seen right greater than left.

            4. 4MM broad based posterior disc protrusion at C3-4 with moderate canal stenosis and

                 moderate foraminal narrowing bilaterally.

            5. Dessicated, bulging disc and osteophyte and uncovertebral joint hypertrophy at C5-6

                 with moderate canal stenosis and moderate foraminal narrowing bilaterally.

            6. Dessicated, bulging disc with uncovertebral joint and facet hypertrophy on the left at

                 C6-7 with severe foraminal narrowing on the left.




   [16-P1-1333/2283917A]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 11 of 15 PageID 488



             Dr. Domson will opine, and his written report of his findings of the Lumbar MM reflect

             as follows that:

                  1. Dessicated, bulging disc and bilateral facet hypertrophy at L5-S1 with foraminal

                       narrowing on the right.

                  2. Bulging disc and 4MM broad-based disc protrusion toward the right at L4-5 with

                       osteophyte and facet hypertrophy, with mild foraminal narrowing right greater

                       than left with mild canal stenosis.

                  3. 6MM left paracentral disc protrusion at L3-4 with moderate lateral recess

                       narrowing on the left.

                  4. Mild bulging disc and facet hypertrophy at L2-3 with mild foraminal narrowing

                       right greater than left.

             It is anticipated that: based solely upon his personal review of the Lumbar and Cervical

             MRI studies, Dr. Domson will opine that the Lumbar MRI and Cervical MRI mentioned

             above revealed the above stated anatomical findings.

        e) JOSE M. NEGRON-SOTO, M.D. of Palm Harbor MRI, 32615 US Highway 19 N, Suite

             4, Palm Harbor, FL 34684. Dr. Negron-Soto was the reading radiologist for the

             following diagnostic studies:        MRI of Right Knee dated January 5, 2017 and MRI of

             Right Shoulder dated January 5, 2017. This radiologist is expected to testify at trial on the

             following subject matters: his respective review and interpretations of the diagnostic

             studies mentioned above and what is revealed by those studies, including abnormalities.

             Dr. Negron-Soto will opine, and his written report of his findings of the Right Knee MRI

             reflect as follows:




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 12 of 15 PageID 489



              1. That the findings are consistent with sequela of advanced degenerative joint disease

                  changes, including high-grade chondromalacia in the medial compartment with a

                  degenerative tear ofthe medial meniscus.

             2. At the lateral compartment there is moderate to high grade condromalacia associated

                  with meniscal degeneration and pseudoextrusion at the level of the body segment

                  where grade 3 signal abnormality is noted consistent with degenerative tear that

                  extends towards anterior horn body junction. There is bone marrow edema at the

                  posterolateral tibial condyle consistent with stress phenomenon, compounded with a

                  small focus of osteonecrosis measuring approximately 5x2MM maximum

                  dimensions.

             3. Patellofemoral compartment condromalacia.

             4. Small joint effusion and synovitis.

             5. Soft tissue edema seen medially at the coronary recess and superficial and deep to the

                  superficial fibers ofthe MCL.

             6. Trace fluid in the gastrocnemius and semimembranosus bursa consistent with an early

                  developing Baker cyst.

             Dr. Negron-Soto will opine, and his written report of his findings of the Right Shoulder

             MRI reflect as follows:

             1. Evidence of full thickness retracted supraspinatus tendon tear. There is mild volume

                 loss of the supraspinatus muscle belly. There is severe acromioclavicular joint

                  arthropathy. Trace glenohumeral joint effusion and synovitis is seen. There is

                 subacromial/subdeltoid bursal effusion present.




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 13 of 15 PageID 490



             2. Long head of the biceps tenosynovitis, inflammatory changes at the rotator interval

                 consistent with adhesive capsulitis noted.

             3. Supraspinatus tendon is torn and retracted medially to the level of the acromion with

                 a fluid filled gap measuring approximately 3cm transverse by 2-3cm AP.

             It is anticipated that: based solely upon his personal review of the Right Knee and Right

             Shoulder MRI studies, Dr. Negron-Soto will opine that the Right Knee MRI and Right

             Shoulder MRI mentioned above revealed the above stated anatomical findings.

        f) MICHAEL J. FOLEY, M.D., F.A.C.R, Radiographic Consultants, LLC, 101 East

             Kennedy Blvd., Suite 3900, Tampa, Florida 33602. Dr. Foley is a radiologist who read

             and interpreted the following diagnostic studies; MRI Lumbar Spine, dated November

             30, 2016 and MRI Cervical Spine dated November 30, 2016 and MRI of Right Knee

             dated January 5, 2017 and MRI of Right Shoulder dated January 5, 2017. Dr. Foley is a

             witness who has been retained by Plaintiffs counsel to provide expert testimony in this

             case. Accordingly, he has prepared and signed a written report which is attached hereto.

            That report and its attachments contain the information set out in Rule 26(a)(2)(B) of the

            Federal Rules of Civil Procedure.

        2. The physicians identified in subparagraphs a-e of Paragraph 1 above are treating

            physicians and healthcare providers ofTHOMAS HINSON. They have not been retained

            or specially employed to provide expert testimony in this case. Therefore, under Rule 26

           (a)(2)(B) of the Federal Rules of Civil Procedure, this disclosure of those treating

            physicians need not be accompanied by a written report.




   (16-P1-1333/2283917M
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 14 of 15 PageID 491



                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

    via electronic mail to: Carolyn Tapie, Assistant United State Attorney, 400 North Tampa

    Street, Suite 3200, Tampa, Florida 33602, Carolvn.B.Tapie qusdo}.14ov, this 25th day of April,

    2019.


                                        Is/ Stephen H Haskins
                                        STEPHEN H.HASKINS,ESQUIRE
                                        FBN:0299790
                                        LUCAS'MAGAZINE
                                        8606 Government Drive
                                        New Port Richey, FL 34654
                                        Ph.(727)849-5353; Fax (727)845-7949
                                        Primary Email: lucasmavazineiii.lucasmagazine.coi Ti




   [16-PI-1333/2283917/1]
Case 8:18-cv-01499-VMC-AAS Document 42-2 Filed 06/18/19 Page 15 of 15 PageID 492



                                                     RC
                             Radiographic Consultants,, LLC
                                      101 East ICennetly Boulevard,Suite 3900
                                              Tampa, Florida 33602
                                                Tel:(813)229-1208
                                                Fax:(813)229-1209



      January 4, 2019


     James L. Magazine, Esquire
     Law Office of Lucas Magazine
     Liberty Professional Center
     8606 Government Drive
     New Port Richey, Florida 34654

     Re:           Thomas Hinson,Jr. — Rule 26 Report from Michael J. Foley, M.D., F.A.C.R.
     D/A:          11/07/2016
     DOB:          03/28/1952

     Dear Mr. Magazine,

     At your request and in compliance with Federal Rule of. Civil Procedure 26,I am writing this
     summary of my opinions in the above-referenced matter. My opinions are based on a reasonable
     degree of medical certainty and founded on my professional education, training and experience
     and will also be based on the images and records that I reviewed, I reserve the right to amend or
     supplement these opinions should additional information become available.

     OUALIFICATIONS

     I have been licensed to practice medicine in the State of Florida since 1983. I graduated from
     Northwestern University School of Medicine and received an M.D. degree from Northwestern in
     1978. I did a medical internship at the University of California, San Diego, from 1978 to 1979.
     I did my radiology residency at Northwestern University from 1979 through 1983. I was elected
     Chief Resident of Radiology in my senior year at Northwestern University School of Medicine.
     I became Board Certified in Diagnostic Radiology in 1982. I did a Fellowship in Nuclear
     Medicine, CT and Ultrasound, at Northwestern University School of Medicine, which is an
     additional year oftraining, in 1982-1983. I then took an additional Board in Nuclear Medicine in
     1983 and became Board Certified in Nuclear Radiology and subsequently later took an
     additional Board in Interventional Radiology in 1996 and that Board was in effect from 1996
     until 2006. Interventional Radiology is a specialty where the radiologist performs procedures on
     patients such as angiograms, angioplasties, and pain management procedures. As part of my
     Diagnostic Radiology Residency and Fellowship I underwent training in the field of
     M usculoskeletal Radiology and Trauma Radiology. I have taught in the field of Radiology, first
     at Northwestern University Medical School as a Chief Resident and Fellow and later at the
     University of South Florida School of Medicine, where I ran a Radiology Residency Board
     Review program. I have committed much of my professional life to working as a clinical
     radiologist. Over my professional career, I have had privileges at Brandon Regional Hospital,
     University Community Hospital, University Community Hospital at
